DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 03/23/2021.
Claims 1-14 have been cancelled.
Claims 15-19 and 21 are pending.


REASONS FOR ALLOWANCE
Per the instant Office action, claims 15-19 and 21 are considered as allowable subject matter.
The following is an Examiner’s statement of reasons for allowance:
The respective claims have not been amended and therefore the Reasons for Allowance indicated in the previous Office action of record dated 02/16/2021 still stand as the claim limitations being non-obvious in view of the prior art deemed of closest relevance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135


/YAIMA RIGOL/Primary Examiner, Art Unit 2135